Citation Nr: 1742516	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  05-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental disorder for treatment purposes.  

2.  Entitlement to an initial disability rating in excess of 10 percent prior to August 30, 2011; in excess of 30 percent as of August 30, 2011, and prior to February 23, 2016; and in excess of 70 percent as of February 23, 2016, for bilateral hearing loss.  

3.  Entitlement to a disability rating in excess of 10 percent for conversion reaction.  

4.  Entitlement to schedular total disability based on individual unemployability (TDIU).  

5.  Entitlement to TDIU on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to September 1951.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Philadelphia, Pennsylvania, exercises current jurisdiction over the claims file.  

In April 2012, the Veteran testified at a videoconference hearing in Philadelphia, Pennsylvania, before a Veterans Law Judge (VLJ), who has since retired.  A transcript of that hearing has been associated with the virtual file and reviewed.  The Veteran was offered the opportunity to present testimony at a new Board hearing before a different VLJ, but waived that right in correspondence received by VA in July 2017.  

This case was previously before the Board in August 2012, at which time several matters were remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was initially assigned a 10 percent rating for bilateral hearing loss.  An October 2011 rating decision increased the rating to 30 percent, effective August 30, 2011.  Subsequent to the August 2012 Board remand, a June 2016 rating decision increased the rating to 70 percent, effective February 23, 2016.  Although increased ratings were granted for bilateral hearing loss, the issue remained in appellate status, as the maximum schedular rating had not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In August 2012, the Board remanded the issues of entitlement to service connection for lactose and fructose intolerance, and entitlement to an initial disability rating in excess of 20 percent for gastritis, ulcer, status post gastric surgery (gastritis).  VA received a statement by the Veteran in October 2015, in which he indicated that he was seeking an initial rating of 40 percent for gastritis.  A February 2016 rating decision assigned an initial disability rating of 40 percent for gastritis, which included a grant of service connection for lactose and fructose intolerance.  The February 2016 rating decision constituted a full grant of the benefits sought on appeal; accordingly, those issues are no longer in appellate status and are thus not currently before the Board.  

In its August 2012 decision, the Board assigned an effective date of October 8, 1998, for the grant of service connection for gastritis.  The Board acknowledges a statement received by VA in June 2014 which constitutes a motion for an effective date for the grant of service connection for gastritis prior to October 8, 1998, based on clear and unmistakable error (CUE) by the Board.  That motion will be addressed in a separate decision by the Board.  

The Board acknowledges that the Veteran has filed notices of disagreement as to the effective dates of the assignment of the 30 percent and 70 percent ratings for bilateral hearing loss.  The Board notes that those issues are encompassed by the increased rating claim for bilateral hearing loss currently on appeal, and will thus be addressed herein.  

In March 2016, VA received a claim for reimbursement for travel expenses.  It does not appear that the claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  However, the Veteran is advised that this statement does not meet the standards of an intent to file (3.155(b)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is in receipt of a 100 percent disability rating by reason of individual unemployability.  

2.  The competent and probative evidence shows hearing loss of no higher than Level V in the left ear and Level IV in the right ear prior to August 30, 2011.

3.  The competent and probative evidence shows hearing loss of no higher than Level VII in the left ear and Level V in the right ear as of August 30, 2011, and prior to February 23, 2016.  

4.  The competent and probative evidence shows hearing loss of no higher than Level XI in the left ear and Level VIII in the right ear as of February 23, 2016.

5.  The weight of the competent and probative evidence is against finding occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to conversion reaction-related symptoms.  

6.  The competent and probative evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded gainful employment as of August 30, 2011.  



CONCLUSIONS OF LAW

1.  The criteria for Class IV VA outpatient dental treatment, which authorizes "any needed dental treatment" have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161(h) (2016).  

2.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss prior to August 30, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85-4.86, Diagnostic Code (DC) 6100 (2016).

3.  The criteria for an initial disability rating in excess of 30 percent for bilateral hearing loss as of August 30, 2011, and prior to February 23, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85-4.86, DC 6100.  

4.  The criteria for an initial disability rating in excess of 70 percent for bilateral hearing loss as of February 23, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85-4.86, DC 6100.

5.  The criteria for a disability rating in excess of 10 percent for conversion reaction have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9424 (2016).

6.  The criteria for schedular TDIU have been met as of August 30, 2011.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  

As the issues of entitlement to service connection for a dental disorder for treatment purposes and entitlement to schedular TDIU are being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

VA sent a letter to the Veteran in December 2002, prior to adjudication of his non-initial increased rating claim for conversion reaction.  In July 2013 the Veteran was sent a subsequent notice letter, and in June 2016 a supplemental statement of the case (SSOC) was issued.  Thus, any deficiency in the December 2002 notice was cured by readjudication of the claim and the opportunity to provide subsequently argument and/or evidence.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

No further notice is required regarding the downstream issues of a higher initial rating for bilateral hearing loss as it stems from the grant of service connection, and no prejudice has been alleged.  

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the claims file and considered.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  The Veteran was afforded relevant VA examinations in February 2003, March 2003, August 2007, January 2010, February 2010, August 2011, August 2015, and February 2016.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

II.  Service Connection 

A Veteran is entitled to service connection for the purpose of receiving VA outpatient dental treatment when he or she qualifies for classification in a "Class" as defined under 38 C.F.R. § 17.161.  Relevant to the decision made herein, veterans whose service-connected disabilities are rated as 100 percent disabling by schedular rating or by reason of individual unemployability qualify for Class IV VA outpatient dental treatment.  Class IV status entitles a veteran to "any needed dental treatment."  38 C.F.R. § 17.161(h).  As the Board grants TDIU herein, entitlement to Class IV VA outpatient dental treatment is warranted.  

III.  Initial Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id. at 126-27; Hart v. Mansfield, 
21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

Disability ratings for hearing loss are assigned based on the results of controlled speech discrimination tests combined with the results of pure tone audiometry tests.  See 38 C.F.R. §§ 4.85-4.86.  An examination for VA rating purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test, specifically, the Maryland CNC test, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Further, disability ratings for hearing impairment are assigned through a structured formula, i.e., a mechanical application of the rating schedule to numeric designations that are assigned after audiometric evaluations have been rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

First, a Roman numeral designation of I through XI is assigned for the level of hearing impairment in each ear.  Table VI is used to determine a Roman numeral designation based on a combination of the speech discrimination percentage and the average pure tone threshold, or the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  After a Roman numeral designation has been assigned for each ear, Table VII is used to determine the compensation rate by combining such designations for hearing impairment in both ears.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b).  

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").

Historically, the June 2004 rating decision on appeal granted service connection for bilateral hearing loss with an evaluation of 10 percent, effective July 15, 2002.  The Veteran requested a higher initial rating and an October 2011 rating decision increased the rating to 30 percent, effective August 30, 2011.  A June 2016 rating decision then increased the rating to 70 percent, effective February 23, 2016.  The Veteran contends that he is entitled to higher ratings for bilateral hearing loss for the entire period on appeal, and earlier effective dates for the grants of the 30 percent and 70 percent ratings, respectively.  

A.  Prior to August 30, 2011

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran is not entitled to an initial disability rating in excess of 10 percent for bilateral hearing loss prior to August 30, 2011.  

In February 2003, the Veteran was given an audiological examination by a VA audiologist, and recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
60
60
59
LEFT
45
65
60
75
61

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 72 percent in the left ear.  02/27/2003 VBMS, VA Exam.  

The results of the February 2003 audiological examination combine for Roman numeral IV in the right ear and Roman numeral V in the left ear in Table VI.  

As puretone threshold in the right ear is 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, the Board considers whether a higher rating is available using Table VIa.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa, Roman numeral IV is assigned for an average puretone threshold of 59 decibels in the right ear.  

Roman numerals IV and V combine for a 10 percent evaluation in Table VII.  38 C.F.R. § 4.85.  

In August 2007, the Veteran was given an audiological examination by a VA audiologist, and recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
55
55
60
56
LEFT
50
65
65
70
63

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  08/09/2007 VBMS, VA Exam, p. 2.  

The results of the August 2007 audiological examination combine for Roman numeral II in the right ear and Roman numeral III in the left ear in Table VI.  

As puretone threshold in the right ear is 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, the Board considers whether a higher rating is available using Table VIa.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa, Roman numeral IV is assigned for an average puretone threshold of 56 decibels in the right ear.  

Roman numerals IV and III combine for a 10 percent evaluation in Table VII.  38 C.F.R. § 4.85.  


In February 2010, the Veteran was given an audiological examination by a VA audiologist, and recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
55
65
60
60
LEFT
55
70
70
70
66

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  02/01/2010 VBMS, VA Exam, p. 1.  

The results of the February 2010 audiological examination combine for Roman numeral II in the right ear and Roman numeral II in the left ear in Table VI.  

As puretone threshold was 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, the Board considers whether a higher rating is available using Table VIa.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa, Roman numeral IV is assigned for an average puretone threshold of 60 decibels in the right ear, and Roman numeral V is assigned for an average puretone threshold of 66 decibels in the left ear.  

Roman numerals IV and V combine for a 10 percent evaluation in Table VII.  38 C.F.R. § 4.85.  

The Board acknowledges the Veteran's April 2012 testimony that an August 2011 examination introduced background noise to assess his hearing, whereas previous examinations were conducted in a soundproof environment.  04/11/2012 VBMS, Hearing Testimony, pp. 21-22.  However, the United States Court of Appeals for Veterans Claims has found that a sound-controlled environment used to conduct audiometric examinations, like the one described by the Veteran, is an adequate testing environment for VA rating purposes.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (upholding VA's policy of conducting audiometry testing in a sound-controlled room); see also Doucette, 28 Vet. App. at 369 (recognizing that VA's audiometric tests are specifically designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment).  

The Board notes that an audiological examination appears to have been conducted by a private examiner in September 2002.  It is unclear what the puretone threshold results were, and whether speech discrimination was measured using the Maryland CNC test.  05/12/2006 VBMS, Medical-Non-Government No. 1, pp. 9-10; see 38 C.F.R. § 4.85(a) ("An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.").  However, even if the Maryland CNC test was used, it would not provide a higher rating.  The recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
55
55
52.5
LEFT
40
60
60
70
57.5

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.  

The results of the September 2002 audiological examination combine for Roman numeral IV in the right ear and Roman numeral IV in the left ear in Table VI.  The exception hearing patterns of § 4.86 do not apply.  Roman numerals IV and IV combine for a 10 percent evaluation in Table VII.  38 C.F.R. § 4.85.  

Applying the above audiological test results to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to an initial disability rating in excess of 10 percent prior to August 30, 2011.  See 38 C.F.R. §§ 4.85-4.86.  


B.  As of August 30, 2011, and prior to February 23, 2016

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran is not entitled to a rating in excess of 30 percent for bilateral hearing loss as of August 30, 2011, and prior to February 23, 2016.  

On August 30, 2011, the Veteran was given an audiological examination by a VA audiologist, and recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
70
70
68
LEFT
60
80
80
85
76

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 60 percent in the left ear.  08/30/2011 VBMS, VA Exam, p. 3.  

The results of the August 2011 audiological examination combine for Roman numeral VI in the right ear and Roman numeral VII in the left ear in Table VI.  

As puretone threshold was 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, the Board considers whether a higher rating is available using Table VIa.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa, Roman numeral V is assigned for an average puretone threshold of 68 decibels in the right ear, and Roman numeral VI is assigned for an average puretone threshold of 76 decibels in the left ear.  

Roman numerals VI and VII combine for a 30 percent evaluation in Table VII.  38 C.F.R. § 4.85.  

Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to a disability rating in excess of 30 percent as of August 30, 2011, and prior to February 23, 2016.  See 38 C.F.R. §§ 4.85-4.86.  

The Board finds that the weight of the competent and probative evidence is against finding a factually ascertainable date at which his hearing disability warranted a 
30 percent rating prior to August 30, 2011.  It is notable that an audiological examination conducted only 18 months prior demonstrated hearing loss warranting a 10 percent rating.  The record does not contain any audiometric examinations between February 2010 and August 2011.  

C.  As of February 23, 2016

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that Veteran is not entitled to a rating in excess of 70 percent for bilateral hearing loss as of February 23, 2016.  

On February 23, 2016, the Veteran was given an audiological examination by a VA audiologist, and recorded puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
60
65
63
LEFT
65
80
80
80
76

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 24 percent in the left ear.  02/23/2016 VBMS, C&P Exam, pp. 3-4.  

The results of the February 2016 audiological examination combine for Roman numeral VIII in the right ear and Roman numeral XI in the left ear in Table VI.  

As puretone threshold was 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, the Board considers whether a higher rating is available using Table VIa.  38 C.F.R. § 4.86(a).  Pursuant to Table VIa, Roman numeral V is assigned for an average puretone threshold of 63 decibels in the right ear, and Roman numeral VI is assigned for an average puretone threshold of 76 decibels in the left ear.  

Roman numerals VIII and XI combine for a 70 percent evaluation in Table VII.  38 C.F.R. § 4.85.  

Applying the audiological test results most favorable to the Veteran to the regulatory criteria, the Board concludes that the preponderance of the evidence is against entitlement to a disability rating in excess of 70 percent as of February 23, 2016.  See 38 C.F.R. §§ 4.85-4.86.  

The Board finds that the weight of the competent and probative evidence is against finding a factually ascertainable date at which his hearing disability warranted a 
70 percent rating prior to February 23, 2016.  The record does not contain any audiometric examinations between August 2011 and February 2016.  However, a May 2014 audiological treatment record notes that there was no significant change in hearing sensitivity for either ear as compared to the August 2011 test.  07/07/2015 VBMS, CAPRI, p. 81.  Additionally, a June 2015 treatment note indicates hearing discrimination of 68 percent in the right ear and 72 percent in the left ear, which does not demonstrate a significant decrease in hearing from February 2011.  Id. at p. 1.  

For the entire rating period on appeal, all possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for bilateral hearing loss.  See 38 C.F.R. §§ 4.85-4.86.  Indeed, when a condition is listed in the schedule, rating by analogy is not appropriate.  Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015).  Staged ratings have been assigned as appropriate.

IV.  Non-Initial Increased Rating

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

The Veteran contends he is entitled to a rating in excess of 10 percent for conversion reaction, evaluated under Diagnostic Code 9424.  

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and (5th ed. 2013) (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

Under the General Rating Formula, the criteria for a 30 percent rating are as follows:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

The criteria for a 50 percent rating are as follows:  Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

The criteria for a 70 percent rating are as follows:  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

The criteria for a 100 percent rating are as follows:  Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, own name.  Id. 

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating in excess of 10 percent for conversion reaction is not warranted.  

In March 2003, a VA examiner found no specific psychiatric symptomatology consistent with any mood, anxiety, psychotic, or cognitive mental disorder.  The examiner noted that the Veteran's biggest problem is sleep, which the Veteran attributed to his stomach disorder and resulting gas.  Socially, he had been to be married to his second wife for approximately 30 years.  He enjoyed a supportive family relationships with his two sons and his daughter lives.  He was active working with local veteran s organizations in a volunteer capacity.  03/11/2003 VBMS, VA Exam, p. 3.  

In August 2007, a VA examiner opined that the Veteran does not have conversion disorder, but instead, has anxiety due to his gastrointestinal disorder.  The examiner concluded that the Veteran's psychiatric symptoms do not result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner found mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, noting that the Veteran's anxiety makes him less productive during periods of significant stress.  08/15/2007 VBMS, VA Exam, pp. 2-4.  

In January 2010, a VA examiner opined that the Veteran's symptoms result in deficiencies in thinking due to a preoccupation with stomach problems and mood due to anxiety, with no deficiencies in judgment, family relations, or work.  The examiner concluded that the Veteran's psychiatric symptoms do not result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran denied experiencing panic attacks.  01/25/2010 VBMS, VA Exam, pp. 1-3.  

In October 2011, a VA examiner provided diagnoses of undifferentiated somatoform disorder and obsessive-compulsive personality.  The examiner noted symptoms of anxiety and obsessional rituals, but concluded that those symptoms only result in decreased work efficiency during periods of significant stress.  08/30/2011 VBMS, VA Exam, pp. 8-11.  

In August 2015, a VA examiner provided diagnoses of somatic symptom disorder and obsessive compulsive personality disorder.  The examiner noted the symptom of anxiety, but concluded that it only results in decreased work efficiency during periods of significant stress.  08/12/2015 VBMS, C&P Exam, pp. 1-3.  

The Board finds the March 2003, August 2007, January 2010, October 2011, and August 2015 VA examinations to be competent, credible, and highly probative, as they are supported by in-person examinations, review of the relevant medical records, mental health expertise, and adequate rationales.  The Board further finds that the consistent findings of the five examinations over a period of 12 years bolster their collective probative value.  

None of the more than one dozen mental status examinations conducted during the appellate period demonstrate any significant deficiencies which would contribute to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In May 2006, VA received correspondence from the Veteran in which he indicated that his memory is deteriorating.  In October 2006, the Veteran's spouse testified that the Veteran was experiencing memory problems and misplacing items.  10/05/2006 VBMS, Hearing Testimony, p. 14.  However, there is no indication from the evidence that his memory problems are attributable to his psychiatric disability.  Accordingly, the problems with memory will not be considered as part of the rating analysis.  In any event, the evidence does not demonstrate that the mild memory problems described by the Veteran and his spouse contribute to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In April 2012, the Veteran testified that he experiences panic attacks two to three times per week, but attributed them to anxiety from his gastrointestinal disorder.  04/11/2012 VBMS, Hearing Testimony, pp. 10, 26.  Initially, the Board notes that while the Veteran is competent to describe experiencing symptoms of a panic attack, he is not competent to diagnose such an episode as a panic attack.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  The Veteran appears to associate panic attacks with experiencing anxiety, which was addressed in multiple VA examinations, as previously described.  Additionally, the Veteran did not describe experiencing panic attacks or anxiety in a manner that would support a finding of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.   

Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's disability picture more closely approximates a 30 percent rating for conversion reaction.  

All possible applicable diagnostic codes have been considered, but the Veteran could not receive a higher disability rating for conversion reaction.  See 38 C.F.R. § 4.130.  To the extent that the Veteran contends he is entitled to a higher rating for conversion reaction due to functional impairment resulting from his service-connected gastritis, such as sleep impairment, the Veteran is precluded from being compensated for those (same) symptoms under two separate diagnostic codes.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

V.  Schedular TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.

Here, the Veteran is service-connected for bilateral hearing loss (10 percent effective July 15, 2002; 30 percent effective August 30, 2011; and 70 percent effective February 23, 2016); gastritis, ulcer, status post gastric surgery, including lactose and fructose intolerance (40 percent effective October 8, 1998); conversion reaction (10 percent effective September 6, 1951); tinnitus (10 percent effective July 15, 2002); and scars (noncompensable).  The Veteran's service-connected disabilities combine for 10 percent as of September 6, 1951; 50 percent as of October 8, 1998; 60 percent as of July 15, 2002; 70 percent as of August 30, 2011; and 90 percent as of February 23, 2016.  The Veteran's disabilities cannot all be treated as one disability under 38 C.F.R. § 4.16(a) because they do have the same etiology or affect the same body system.  Therefore, the threshold requirements for schedular TDIU are met as of August 30, 2011.  See 38 C.F.R. § 4.16(a).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2016); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment as of August 30, 2011.  

The Veteran contends that he last had full-time employment in 1986, became too disabled to work in 1987, and is current unemployed.  10/24/2005 VBMS, 
VA 21-8940.  The Board notes that the Veteran is currently evaluated at 70 percent for bilateral hearing loss, which represents profound hearing loss.  This results in difficulty functioning in many environments, particularly where there is background noise.  For example, the Veteran declined to run for reelection to an advisory board on veterans' affairs due to an inability to participate at meetings.  Additionally, the Veteran has repeatedly described the functional limitations resulting from his service-connected gastritis, including residuals from gastric surgery that removed a significant portion of the Veteran's stomach.  The Veteran contends that gas and other gastrointestinal symptoms prevent him from falling asleep until after midnight, and he is often unable to fall asleep before 3:00 a.m.  As a result, the Veteran often does not awake until after 11:00 a.m.  His gastrointestinal disorder also results in disturbed sleep, as he describes being woken up by gas.  The Veteran has also stated that his gastrointestinal disorder adversely impacts his functioning during the day, as it requires frequent and unplanned trips to the restroom, often resulting in fatigue.  For example, a September 2011 VA examination indicates daily episodes of incapacitation lasting between one and three hours, as well as hospitalization due to his gastrointestinal disorder.  09/07/2011 VA Exam, p. 2.  Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude gainful employment as of August 30, 2011.  


ORDER

Class IV VA outpatient dental treatment is granted.

An initial disability rating in excess of 10 percent prior to August 30, 2011, for bilateral hearing loss is denied.  

An initial disability rating in excess of 30 percent as of August 30, 2011, and prior to February 23, 2016, is denied.  

An initial disability rating in excess of 70 percent as of February 23, 2016, for bilateral hearing loss is denied.  

A disability rating in excess of 10 percent for conversion reaction is denied.  

TDIU is granted as of August 30, 2011. 


REMAND

As previously noted, the Veteran did not meet the threshold requirements for TDIU prior to August 30, 2011.  If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  If the Board finds that a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the threshold requirements for a schedular TDIU, the matter should be submitted to the Director, Compensation Service (Director), for consideration of TDIU on an extraschedular basis.  

For the reasons stated above, the Board finds that there is a plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation due to his service-connected disabilities prior to August 30, 2011.  See Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Therefore, referral to the Director for consideration of TDIU on an extraschedular basis is warranted.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Refer the matter of TDIU on an extraschedular basis under § 4.16(b) to the Director, Compensation Service, and notify the Veteran of such action.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


